Citation Nr: 1734981	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for prostate cancer, to include residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter is on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2015, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  See VA Form 9.  However, in an August 2017 pre-hearing conference, it was noted that the Veteran desired to withdraw his request for a videoconference hearing if his claim was granted or remanded.  See 38 C.F.R. § 20.702 (e) (2016).  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2016). 

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2016).  At the prehearing conference in August 2017, such good or sufficient cause was shown and thus the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating prior to February 26, 2016 for prostate cancer, to include residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Mayo Clinic magnetic resonance imaging test (MRI) results obtained on February 26, 2016 indicate the Veteran's prostate cancer had recurred; resolving reasonable doubt in his favor, prostate cancer was active as of this date.


CONCLUSION OF LAW

For the period from February 26, 2016, the criteria for a 100 percent rating for prostate cancer are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any  issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 7528  (malignant neoplasms of the genitourinary system), a 100 percent rating is assigned during a period of active malignancy.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue; however, a mandatory VA examination is to be performed every six months.  Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 b.

This claim stems from the July 2014 reduction of the Veteran's service-connected prostate cancer disability, from 100 percent to noncompensable.  The claim was initially certified to the Board as entitlement to an increased evaluation for prostate cancer residuals, to include the propriety of the reduction from 100 percent to noncompensable.  However, throughout the pendency of the appeal, the Veteran has made no argument that his reduction was improper.  To the contrary, he has acknowledged that at the time of his reduction he only suffered from the chronic residuals of his cancer treatment.  See July 2014 Notice of Disagreement.  Indeed, when perfecting his appeal in April 2015, he specifically limited his claim to seeking a compensable rating for urinary incontinence.  See VA Form 9.  As the Veteran has not asserted that his reduction was improper, and review of the record does not support such a finding, the Board will limit its discussion to the claim for increase.  Correspondingly, as the Veteran has not indicated disagreement with his 10 percent rating for his residual fecal incontinence this will also not be addressed.  

Mayo Clinic records reflect that on February 26, 2016, the Veteran underwent MRI testing.  On October 4, 2016, a private physician Dr. V. S., MD, opined that these MRI results "demonstrated a local recurrence [of cancer] in the prostate."  A November 2016 VA examiner confirmed the recurrence of the Veteran's cancer.  Resolving all reasonable doubt in the Veteran's favor, the Board finds the recurrence of active cancer as of February 26, 2016, the date of MRI testing, and a 100 percent rating is warranted at least as early as that date.



ORDER

From February 26, 2016, a 100 percent rating for prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is now in receipt of a 100 percent rating from February 26, 2016.  Nevertheless, there remains the questions as to whether a 100 percent rating may be assigned for active malignancy for any period earlier than February 26, 2016, as well as whether a compensable rating for urinary incontinence could be assigned for period between October 1, 2014 (when the Veteran was reduced from 100 percent) and the date of recurrence, which is presently February 26, 2016.  See AB v. Brown, 6 Vet. App. 35 (1993).

That said, the November 2015 VA examiner noted that private treatment records since June 2014 from the Mayo Clinic were not in evidence.  On remand, all outstanding treatment records should be identified and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers dated since November 20015.  A specific request should be made for records from the Mayo Clinic since June 2014. 

With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

2. After completing the above action and any other development deemed appropriate, the Veteran's claim should be readjudicated.  Within this readjudication, the RO should specifically reevaluate the effective date of the Veteran's 100 percent rating to see if clinical records demonstrate earlier evidence of the manifestation of his cancer.  Correspondingly, the RO should specifically consider the Veteran's competent reports of his urinary dysfunction requiring the use of absorbent materials.  If any part of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


